 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the date of execution
set forth below by and between BioScrip, Inc. (“BioScrip” or “Company”) and
Daniel E. Greenleaf (“Executive”).

 

WHEREAS, BioScrip wishes to employ Executive as its President and Chief
Executive Officer.

 

WHEREAS, Executive wishes to accept such employment.

 

WHEREAS, BioScrip conducts its business in part through various direct or
indirect parents, subsidiaries, and affiliates (collectively, the “Affiliates,”
and with BioScrip, collectively, the “Company”).

 

WHEREAS, the Company is engaged in the business that is defined in BioScrip’s
Annual Reports on Form 10-K for the year ended December 31, 2015, and as
subsequently filed with the U.S. Securities and Exchange Commission each year
thereafter (such business, as described in the 10-K and as modified each year in
its subsequently filed 10-K and any and all other businesses that after the date
hereof, and from time to time during the Employment Period, become material with
respect to the Company’s then-overall business, shall be referred to herein as
the “Business”).

 

WHEREAS, the Company has customers throughout the United States, and competes
with companies providing services and products similar or comparable to, and
competitive with, those of the Company’s Business.

 

WHEREAS, the Company has expended, and will continue to expend, a great deal of
time, money, and effort to develop and maintain proprietary, trade secret, and
other confidential business information relating to the Business which, if
misused or disclosed, could be very harmful to the Business.

 

WHEREAS, Executive recognizes that, as a result of Executive’s employment with
BioScrip, Executive may have access to (among other things) the Company’s
proprietary, trade secret, or other confidential information of or relating to
the Business.

 

WHEREAS, Executive recognizes and acknowledges that the Company, in all
fairness, needs certain protection in order (among other things) (i) to ensure
that Executive does not misappropriate or misuse any proprietary, trade secret,
or other confidential information relating to the Business, cause injury to the
Company’s customer relationships, or take any other action which could result in
a loss of goodwill developed for and on behalf of the Company and at its
expense, and (ii) more generally, to prevent Executive from being positioned to
provide others with an unfair competitive advantage over the Company.

 

WHEREAS, the Parties wish that Executive be (i) employed by BioScrip,
(ii) eligible for opportunities for compensation increases, (iii) given
responsibility for developing and/or maintaining (or supervising the development
and/or maintenance of) customer relationships, and (iv) given access to certain
proprietary, trade secret, and other confidential information, some or all of
which would not be available but for Executive’s execution of this Agreement.

 



 

 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

ARTICLE I
Definitions

 

1.1                Definitions. As used herein, the following terms shall have
the following meanings.

 

(a)                “Board” means the board of directors of BioScrip.

 

(b)               “Cause” means (i) engaging by Executive in misconduct which is
materially injurious to Company; (ii) conviction of Executive by a court of
competent jurisdiction of, or entry of a plea of nolo contendere with respect
to, a felony; (iii) engaging by Executive in fraud, theft or embezzlement in
connection with the business of Company; (iv) engaging by Executive in any act
of moral turpitude reasonably likely to adversely affect the Company or its
business or reputation; or (v) Executive’s material breach of this Agreement or
of any fiduciary duty to or written agreement with the Company. Any act, or
failure to act, based upon and consistent with authority given pursuant to a
resolution of the Board or based upon and consistent with advice of counsel
shall not constitute an act constituting Cause. A termination of Executive’s
employment shall not be deemed to be for Cause unless and until (A) Executive is
delivered, within a period not to exceed 90 days of the Board’s knowledge of the
initial existence of the condition alleged to give rise to Cause, a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board (excluding Executive), finding that, in the good faith
opinion of the Board, Executive is guilty of the conduct described in one or
more of clauses (i) through (v) above and setting forth in reasonable detail why
the Board believes that Cause exists, and (B) solely with respect to an act
described in Section 1.1(b)(v) which may, in the good faith opinion of the
Board, be curable, (x) Executive is provided with 30 days during which he may
remedy the condition (the “Cause Cure Period”) and (y) within the 30 day period
after expiration of the Cause Cure Period, Executive is delivered a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board (excluding Executive), finding that, in the good faith
opinion of the Board, Executive has not cured the conduct described in clause
(v) above during the Cure Period.

 

(c)                “Change in Control” has the meaning assigned to such term in
the BioScrip’s Amended and Restated 2008 Equity Incentive Plan, as in effect on
the date hereof.

 

(d)               “Change in Control Severance Period” means the period
commencing immediately prior to the consummation of a Change in Control and
ending 18 months after the consummation of such Change in Control.

 

(e)                “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)                 “Committee” means the Compensation Committee of the Board,
or its successor.

 

(g)                “Confidential Information” shall include, but is not limited
to, all confidential information of the Company, regardless of the form or
medium in which it is or was created, stored, reflected or preserved, and
includes, but is not limited to, Trade Secret Information. Executive understands
that Confidential Information may or may not be labeled as “confidential,” and
Executive will treat all information as confidential unless otherwise informed
by the Board.

 



 2 

 

 

(h)               “Customers” means (i) the Company’s customers, clients, and
referral sources serviced by Executive at any time during the 12 months
immediately preceding his separation from his employment with BioScrip
(including, if applicable, while employed by HS Infusion Holdings, Inc. or any
of its parents, subsidiaries, or affiliates (collectively, “Home Solutions”)),
(ii) the Company’s customers, clients, and referral sources serviced by Company
personnel during the 3 months immediately preceding his separation from his
employment with BioScrip (including, if applicable, while employed by Home
Solutions), if Executive had supervisory duties over the personnel providing
such service at the time it was provided, and (iii) the Company’s customers,
clients, and referral sources with respect to which Executive had Confidential
Information at any time during the 3 months immediately preceding his separation
from his employment with BioScrip (including, if applicable, while employed by
Home Solutions), and (iv) prospective Company customers, clients, and referral
sources that Executive solicited or had material contact with, or about whom
Executive had access to Confidential Information, at any time during the 3
months immediately preceding his separation from his employment with BioScrip
(including, if applicable, while employed by Home Solutions).

 

(i)                 “Equity Plan” means BioScrip’s Amended and Restated 2008
Equity Incentive Plan, as amended from time to time.

 

(j)                 “Good Reason” means any of the following events which occur
without Executive’s consent: (i) a material diminution in any of Executive’s
annual base salary, target bonus opportunity or long-term equity incentive
opportunity, provided that an accelerated grant of a long-term equity award
which is expressly designed to cover multiple years will be annualized over such
years; (ii) a material diminution in Executive’s authority, duties, or
responsibilities or any diminution in Executive’s titles or the assignment to
Executive of duties or responsibilities materially inconsistent with Executive’s
position with the Company; (iii) a requirement that Executive report to a
corporate officer or employee instead of reporting directly and exclusively to
the Board; (iv) any other action or inaction that constitutes a material breach
by the Company of this Agreement; for the avoidance of doubt, neither (A)
BioScrip’s failure to deliver an Extension Notice (or a notice to the effect
that BioScrip does not intend to extend this Agreement or enter into a new
employment agreement) nor (ii) the parties’ failure to enter into a mutually
agreeable extension to this Agreement (or a new employment agreement) following
BioScrip’s delivery of an Extension Notice, shall constitute Good Reason.

 

(k)               “Medical Benefits” means, for the period that Executive is
eligible for coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (or, if earlier, until Executive obtains other employment
that offers group health benefits for which Executive is eligible), the
Company’s continued contribution to the premium cost of Executive’s
participation and that of his eligible dependents’ in the Company’s group health
plan that covers Executive and his eligible dependents at the level that the
Company contributes on behalf of similarly situated active employees of the
Company. Any Medical Benefits payable hereunder shall be subject to deductions
for customary withholdings, including, without limitation, federal and state
withholding taxes and payroll taxes.

 

(l)                 “Net Benefit” means the Present Value of all Payments net of
all taxes imposed on Executive with respect thereto under Sections 1 and 4999 of
the Code and under applicable state, local, and foreign laws, determined by
applying the applicable highest marginal rate.

 



 3 

 

 

(m)             “Option” has the meaning assigned to such term in the Equity
Plan.

 

(n)               “Performance Goals” has the meaning assigned to such term in
the Equity Plan.

 

(o)               “Present Value” of a Payment means the economic present value
of the Payment as of the date of the Change in Control for purposes of Section
280G, as determined using the discount rate required by Section 280G(d)(4) of
the Code.

 

(p)               “Restricted Period” means the period of Executive’s employment
with BioScrip plus the lesser of the following number of months immediately
following Executive’s last day of employment with BioScrip: (i) 12 months or
(ii) solely in the case of (A) an involuntary termination of Executive’s
employment without Cause or a termination of Executive’s employment for Good
Reason occurring in either case in 2020, or (B) a termination of this Agreement
by BioScrip at the expiration of the term on December 31, 2020, that number of
months equal to the aggregate number of months of Base Salary payable as
severance under Sections 2.4(c), (d), (e), and (g), determined without respect
to Section 2.4(h); provided, however, that the running of the Restricted Period
shall be tolled during any period of time during which Executive violates any of
the provisions of Section 2.6 below.

 

(q)               “Restricted Stock Unit” has the meaning assigned to such term
in the Equity Plan.

 

(r)                 “Section 280G” means Section 280G of the Code, and any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 280G by the U.S. Department of Treasury or the
Internal Revenue Service.

 

(s)                “Section 409A” means Section 409A of the Code, and any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service.

 

(t)                 “Territory” means the United States and its territories and
possessions.

 

(u)               “Trade Secret Information” of the Company means all
information, regardless of the form or medium in which it is or was created,
stored, reflected, or preserved, that is not commonly known by or generally
available to the public or the industry and that: (i) derives or creates
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. The
Company’s Trade Secret Information may include, but is not limited to, all
confidential information relating to or reflecting the Company’s research and
development plans and activities; compilations of data; product plans; sales,
marketing, and business plans and strategies; pricing, price lists, pricing
methodologies, and profit margins; current and planned incentive, recognition,
and rewards programs and services; personnel; inventions, concepts, ideas,
designs, and formulae; current, past, and prospective customer lists, patient
lists, and referral sources; current, past, and anticipated customer/patient
needs, preferences, and requirements; market studies; computer software and
programs (including object code and source code); and computer and database
technologies, systems, structures, and architectures.

 



 4 

 

 

ARTICLE II
Employment

 

2.1               Employment. BioScrip agrees to employ Executive and Executive
hereby accepts such employment, upon the terms and conditions set forth in this
Agreement, for the period beginning on September 9, 2016 (“Start Date”) and
ending as provided in Section 2.4 of this Agreement (“Employment Period”).

 

2.2              Position and Duties.

 

(a)    Commencing on the Start Date and continuing during the Employment Period,
Executive shall serve as the President and Chief Executive Officer of BioScrip
and will be nominated to serve as a member of the Board when his Board seat is
first up for election and from and after the date of his election, shall
continue to be nominated to serve on the Board throughout the Employment Period.
As the President and Chief Executive Officer, Executive, subject to the
authority of the Board, shall perform such duties as are customary for such
position and such duties as may be reasonably assigned to him by the Board.
During the Employment Period, Executive shall report directly and exclusively to
the Board.

 

(b)   Executive shall devote his best efforts and his full business time and
attention to the business and affairs of the Company. The Executive shall
perform his duties and responsibilities to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner. In the performance of
his duties hereunder, Executive shall at all times report and be subject to the
lawful direction of the Board and shall perform his duties hereunder subject to
and in accordance with the reasonable, lawful and good faith resolutions or any
other determinations of the Board, applicable law, and the by-laws, policies,
practices, procedures, and codes of ethics and business conduct of the Company
applicable to his position. During the Employment Period, Executive shall not
become an employee of any person or entity other than the Company. This section
shall not be construed to prohibit Executive from (i) managing personal and
family investments, (ii) participating in civic, charitable, religious, public
interest or trade groups or (iii) serving on the board of directors or
committees of one or more other entities with the prior consent of the Board,
which shall not be unreasonably withheld, provided, that, notwithstanding the
foregoing, Executive shall be permitted to continue to serve in each of the
capacities set forth on Annex A.

 

2.3              Base Salary, Bonus and Benefits. Subject to the terms of this
Agreement, in consideration of Executive’s agreements contained herein, during
the Employment Period:

 

(a)    Base Salary. Executive’s Base Salary shall be $725,000 per annum (as
increased or from time to time, “Base Salary”), which shall be payable in equal
installments during the year in accordance with the Company’s normal payroll
schedule and shall be subject to deductions for customary withholdings,
including, without limitation, federal and state withholding taxes and payroll
taxes. The Company, at the discretion of the Board or the Committee, may
increase, but not decrease, except with Executive’s prior written consent the
Base Salary.

 

(b)   Annual Bonus. During the Employment Period, Executive shall be entitled to
receive a bonus (the “Annual Bonus”) for each calendar year (and pro-rated for
partial calendar years including, for the avoidance of doubt, the 2016 calendar
year), payable in cash in

 



 5 

 

 

 

accordance with, and subject to the terms and conditions of, BioScrip’s then
applicable short-term bonus or other cash incentive program (each, a “Bonus
Program”). Executive’s aggregate target bonus award for each calendar year will
be 100% of his Base Salary as of the beginning of the applicable performance
period (the “Target Annual Bonus”). Executive’s actual Annual Bonus may range
from a minimum amount of 0% (if the minimum performance required to pay out any
portion of his Annual Bonus is not achieved) to a maximum of 200% of his Target
Annual Bonus, with an amount equal to 50% of his Target Annual Bonus paying out
if only the minimum performance required for any payment of his Annual Bonus is
achieved. The performance goals applicable to Executive’s Annual Bonus, and the
Company’s and/or Executive’s achievement of such performance goals, will be
determined by the Committee in good faith. Any Annual Bonus compensation payable
to the Executive shall be payable by March 15 of the calendar year following the
calendar year to which such Annual Bonus relates, subject to the condition that
the Executive remain employed by BioScrip through the date the Annual Bonus is
paid, except as otherwise set forth in this Agreement.

 

(c)    Benefits. Executive shall be entitled to participate in all retirement,
disability, pension, savings, health, medical, dental, insurance and other
fringe benefits or plans of the Company generally available to executive
employees of BioScrip, in accordance with and subject to the terms thereof,
provided that Executive shall receive service credit for his services with Home
Solutions for purposes of such benefits and plans.

 

(d)   Vacation. Executive shall be entitled to take paid time off and paid
holidays in accordance with the policies applicable to senior executives of
BioScrip generally.

 

(e)    Long Term Incentives.

 

(i)                 Initial Grants.

 

(A)              Upon obtaining shareholder approval of an increase in
authorized shares of BioScrip common stock, pursuant to and in accordance with
the terms and conditions of the Equity Plan, BioScrip shall grant to Executive
377,358 Restricted Stock Units (“Sign-On RSUs”). Subject to Executive’s
continued employment with BioScrip through the conclusion of the Initial Term,
the Sign-On RSUs will vest in their entirety on December 31, 2020, subject to
accelerated vesting to the extent provided in Section 2.4(f).

 

(B)              Upon obtaining shareholder approval of an increase in
authorized shares of BioScrip common stock, pursuant to and in accordance with
the terms and conditions of the Equity Plan, BioScrip shall grant to Executive
Options which are described in more detail on Exhibit A attached to this
Agreement. By no later than March 31, 2017, pursuant to and in accordance with
the terms and conditions of the Equity Plan, BioScrip shall grant to Executive
performance-based Restricted Stock Units (“PRSUs”), the material terms of which
are described in more detail on Exhibit A attached to this Agreement. The awards
granted pursuant to this Section 2.3(e)(i)(B) constitute Executive’s long-term
incentive awards for the remaining period in 2016 after the Start Date and all
of 2017.

 



 6 

 

 

(C)              If BioScrip is unable to obtain shareholder approval of an
increase in authorized shares of BioScrip common stock on or before November 30,
2016, the parties shall negotiate a mutually agreeable alternative long-term
compensation arrangement in lieu of the arrangements described in Sections
2.3(e)(i)(A) & (B).

 

(ii)               Future Grants. Starting in the 2018 calendar year and
continuing for the duration of the Employment Period thereafter, BioScrip shall
make a grant of equity awards having an anticipated (but not guaranteed)
aggregate annualized grant date value of $1,100,000 to Executive.

 

(f)     Business Expenses. Upon Executive’s submission of proper substantiation,
BioScrip shall reimburse Executive for all reasonable business expenses actually
and necessarily paid or incurred by him in the course of and pursuant to the
business of the Company, in accordance with Company policies relating to the
reimbursement of business expenses.

 

(g)    Additional Expense Reimbursements. Upon Executive’s submission of proper
substantiation, BioScrip shall reimburse Executive up to $25,000 per calendar
year for club dues, automobile expenses, and other expenses which (i) are in
some manner helpful to Executive in the performance of BioScrip’s business, but
(ii) are not reimbursable in accordance with BioScrip’s standard business
expense reimbursement policy described in Section 2.3(f) above. To the extent
required by law, such reimbursements shall constitute taxable income to
Executive and shall be subject to deductions for customary withholdings,
including, without limitation, federal and state withholding taxes and payroll
taxes. In addition, the Company shall pay the reasonable legal fees incurred by
Executive in connection with the negotiation, drafting and execution of this
Agreement not to exceed $25,000 within 21 days of the Company’s receipt of the
invoice(s) for such legal services.

 

(h)   Time for Reimbursement. No expenses incurred after the end of the
Employment Period shall be subject to reimbursement under this Section 2.3. The
amount of expenses eligible for reimbursement during a year shall not affect the
expenses eligible for reimbursement in any other year. Reimbursement of an
eligible expense shall be made in accordance with the Company’s policies and
practices and as otherwise provided herein, provided, that, in no event shall
reimbursement be made after the last day of the year following the year in which
the expense was incurred. The right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

2.4              Term.

 

(a)    General Term. This Agreement shall commence on the Start Date and
terminate on December 31, 2020 (such period, the “Initial Term”) unless extended
or sooner terminated as provided herein. BioScrip shall notify Executive of
BioScrip’s intent to extend (or not extend) the term of this Agreement beyond
the Initial Term by no later than December 31, 2019; provided that if BioScrip
does not so notify Executive of its intent to extend (or not extend) the term of
this Agreement, such failure will not be a breach of this Agreement but shall
instead be construed as BioScrip’s election not to extend the term of this
Agreement. If BioScrip notifies Executive that BioScrip intends to extend the
term of this Agreement (such notification, an “Extension Notice”), then for a
period of not less than 45 days following the delivery of such notice the
parties shall in good faith attempt to negotiate either (i) an extension to this

 



 7 

 

 

Agreement or (ii) a new employment agreement that will supersede this Agreement
in its entirety. Notwithstanding the foregoing, (i) in the event of a Change in
Control at any time during the Initial Term, the Initial Term shall be no less
than the Change in Control Severance Period and (ii) Executive and the Company
shall each provide the Company or Executive, as applicable, with no less than 30
days’ prior written notice of termination of employment.

 

(b)   Termination for Cause, Voluntary Termination, or Termination at Expiration
of Term other than during a Change in Control Severance Period. If Executive’s
employment is terminated (i) at the expiration of the Initial Term other than
during a Change in Control Severance Period, (ii) at any time by BioScrip for
Cause, (iii) on account of death or disability, or (iv) by Executive in any
manner except as provided in Section 2.4(d), then Executive (or his estate)
shall be entitled only to his Base Salary through the date of termination and
shall not be entitled to any further Base Salary, any applicable bonus, benefits
or other compensation for that year or any future year, or any severance
compensation of any kind, nature, or amount, except as may be provided in an
applicable benefit plan or program or as required by applicable law.
Notwithstanding the foregoing, (A) solely in the event of Executive’s
termination of employment on account of death or disability, (1) Executive shall
be entitled to a pro-rated bonus based on actual performance which shall be paid
at the same time executives are generally paid their annual bonuses for the
applicable bonus year, with such pro-ration based on a fraction, the numerator
of which is the number of days in the year in which the termination occurs
through the date of termination and the denominator of which is 365 (the “Pro
Rata Bonus”) and (2) Executive shall be entitled to his Annual Bonus with
respect to any completed year for which Executive has not yet been paid, based
on actual performance, which shall be paid at the time that executives are
generally paid their annual bonuses for the applicable bonus year (“Accrued
Bonus”) and (B) solely in the event that Executive’s employment is terminated at
or after the expiration of the Initial Term other than during a Change in
Control Severance Period, Executive shall be entitled to the Accrued Bonus with
respect to 2020.

 

(c)    Termination Without Cause other than during a Change in Control Severance
Period. If Executive’s employment is terminated by BioScrip without Cause (other
than by reason of Executive’s death or disability or because of the expiration
of the Term) and such termination without Cause does not occur during the Change
in Control Severance Period, then Executive shall be entitled to all previously
earned and accrued but unpaid Base Salary up to the date of such termination and
severance pay in an amount equal to: (i) if such termination occurs on or before
December 31, 2019, one times Base Salary: (ii) if BioScrip has not elected to
extend this Agreement (or enter into a new employment agreement) in accordance
with Section 2.4(a) and such termination occurs after December 31, 2019, the
lesser of (A) one times Base Salary and (B) Executive’s Base Salary for the
remainder of the Initial Term; or (iii) if BioScrip has elected to extend this
Agreement (or enter into a new employment agreement) in accordance with Section
2.4(a) and such termination occurs after December 31, 2019 and before the
expiration of the Initial Term, one times Executive’s Base Salary plus his
Target Annual Bonus for 2019. Such severance payment will be made in equal
installments on the dates on which Executive’s Base Salary would otherwise have
been paid in accordance with the Company’s normal payroll dates if Executive’s
employment had continued for such period. In addition, Executive shall be
entitled to (1) the Medical Benefits, (2) the Prorata Bonus and (3) the Accrued
Bonus. All payments shall be subject to deductions for customary withholdings,
including, without limitation, federal and state withholding taxes and payroll
taxes.

 



 8 

 

 

(d)   Termination for Good Reason other than during a Change in Control
Severance Period. Executive shall notify BioScrip in writing if he believes Good
Reason exists. Executive shall set forth in reasonable detail why Executive
believes Good Reason exists; provided, however, that Executive must provide
BioScrip with written notice of Good Reason within a period not to exceed 90
days of the initial existence of the condition alleged to give rise to Good
Reason, upon the notice of which BioScrip shall have a period of 30 days during
which it may remedy the condition (the “Cure Period”). If Executive subsequently
terminates his employment for the Good Reason specified in such notice to the
Company and termination occurs other than during the Change in Control Severance
Period, then, provided that such termination is within 45 days following the
expiration of the Cure Period and further provided that the condition giving
rise to Good Reason was not cured by BioScrip during the Cure Period, Executive
shall be entitled to all previously earned and accrued but unpaid Base Salary up
to the date of such termination and severance pay in an amount equal to: (i) if
such termination occurs on or before December 31, 2019, one times Base Salary;
(ii) if BioScrip has not elected to extend this Agreement (or enter into a new
employment agreement) in accordance with Section 2.4(a) and such termination
occurs after December 31, 2019, the lesser of (A) one times Base Salary and
(B) Executive’s Base Salary for the remainder of the Initial Term; or (iii) if
BioScrip has elected to extend this Agreement (or enter into a new employment
agreement) in accordance with Section 2.4(a) and such termination occurs after
December 31, 2019 and before the expiration of the Initial Term, one times
Executive’s Base Salary plus his Target Annual Bonus for 2019, in each case
without giving effect to any reduction if a basis for Executive’s resignation
for Good Reason is a reduction in Base Salary. Such severance payment will be
made in equal installments on the dates on which Executive’s Base Salary would
otherwise have been paid in accordance with the Company’s normal payroll dates
if Executive’s employment had continued for such period. In addition, Executive
shall be entitled to the Medical Benefits, the Prorata Bonus and the Accrued
Bonus. All payments shall be subject to deductions for customary withholdings,
including, without limitation, federal and state withholding taxes and payroll
taxes. A termination for Good Reason in accordance with this paragraph shall be
treated as an involuntary separation from service for purposes of Section 409A.

 

(e)    Termination Without Cause or for Good Reason during a Change in Control
Severance Period. If Executive’s employment is terminated (i) by BioScrip
without Cause, including at the expiration of the Term (other than by reason of
Executive’s death or disability), or (ii) by Executive for Good Reason (subject
to the procedures and Cure Periods described in subsection (d) above), and such
termination (with respect to a termination without Cause) or such giving of the
applicable notice of the existence of Good Reason (with respect to a termination
for Good Reason) occurs during a Change in Control Severance Period, Executive
shall be entitled to all previously earned and accrued but unpaid Base Salary up
to the date of such termination and severance pay in an amount equal to two
times the sum of Executive’s Base Salary and Target Annual Bonus during the year
of termination (without giving effect to any reduction in Base Salary if a basis
for Executive’s resignation for Good Reason is a reduction in Base Salary). Such
severance payment will be made in equal installments on the dates on which
Executive’s Base Salary would otherwise have been paid in accordance with the
Company’s normal payroll dates if Executive’s employment had continued for such
period. In addition, Executive shall be entitled to the Medical Benefits, the
Prorata Bonus and the Accrued Bonus. All payments shall be subject to deductions
for customary withholdings, including, without limitation, federal and state
withholding taxes and payroll taxes.

 



 9 

 

 

A termination for Good Reason in accordance with this paragraph shall be treated
as an involuntary separation from service for purposes of Section 409A.

 

(f)     Treatment of Equity Incentives Upon a Termination of Executive’s
Employment Without Cause or for Good Reason. Notwithstanding anything to the
contrary in any other agreement between the Company and Executive, upon the
termination of Executive’s employment without Cause or for Good Reason:

 

(i)                 Other than during a Change in Control Severance Period:

 

(A)              Subject to the last sentence of this paragraph 2.4(f)(i)(A),
Executive will be deemed to have satisfied the time-based vesting requirement
applicable to any performance-based restricted stock and/or restricted stock
units then-held by Executive (“Performance Based Awards”), but only with respect
to that fraction of such Performance Based Awards equal to the fraction obtained
by dividing (I) the number of calendar days in the performance period applicable
to such Performance Based Awards that have been completed as of the date on
which the Executive’s employment terminates by (II) the total number of calendar
days in the performance period applicable to such Performance Based Awards (such
Performance Based Awards, the “Time-Vested PRSUs”). All Performance Based Awards
that are not Time-Vested PRSUs will be forfeited in their entirety for no
consideration effective immediately upon the termination of Executive’s
employment. Time-Vested PRSUs will remain subject to the applicable
performance-based vesting condition(s) and will be settled in accordance with
the terms and conditions set forth in the applicable award agreement. For the
avoidance of doubt, the accelerated vesting provisions of this paragraph
2.4(f)(i)(A) shall apply in the situation where termination of Executive’s
employment occurs at or after the expiration of the Term.

 

(B)              Subject to the third-to-last sentence of this paragraph
2.4(f)(i)(B), Executive will be deemed to have satisfied the time-based vesting
requirement applicable to his then-unvested equity compensation awards that are
not subject to performance vesting (“Time Based Awards”), but only with respect
to that fraction of his then-unvested Time Based Awards equal to the fraction
obtained by dividing (I) the number of calendar days that, as of the date on
which Executive’s employment terminates, have been completed since the last date
on which any Time Based Awards vested in accordance with their terms, by
(II) the total number of calendar days that, as of the last date on which any
Time Based Awards vested in accordance with their terms, remained before all
Time Based Awards would have vested in accordance with their terms had Executive
remained in the employment of BioScrip indefinitely. For the avoidance of doubt,
the accelerated vesting provisions of this paragraph 2.4(f)(i)(B) shall apply in
the situation where termination of Executive’s employment occurs at the
expiration of the Term. All Time Based Awards that remain unvested after the
application of the pro-rated vesting provisions described in this paragraph will
be forfeited in their entirety for no consideration. All stock options that are
vested as of the date of Executive’s termination of employment (including any
for which vesting has accelerated pursuant to this Section 2.4(f)(i)(B)) shall
remain exercisable following Executive’s date of termination until

 



 10 

 

 

the earlier of (i) one year after Executive’s date of termination or (ii) the
expiration of the full scheduled term of such options.

 

(C)              Notwithstanding the preceding paragraph, the vesting of all
Sign-On RSUs that are unvested as of Executive’s termination date will
accelerate in their entirety as of such date.

 

(ii)               During a Change in Control Severance Period:

 

(A)              All Performance Goals (other than those relating to the value
of BioScrip’s common stock) pertaining to outstanding Performance Based Awards
will be deemed to have been achieved at target and all time-based vesting
requirements will lapse in their entirety; provided that if one or more
Performance Goals relates to the value of BioScrip’s common stock, the
determination of whether (and to what extent) such Performance Goal(s) ha(s)(ve)
been achieved will be made by reference to the value of BioScrip’s common stock
on or as of the date of the Change in Control. All Performance Based Awards
which are deemed to have vested in accordance with the preceding sentence will
be settled promptly, but in any event within 60 days following the date on which
Executive’s employment terminates.

 

(B)              The vesting of all Time Based Awards that are unvested as of
such date will accelerate and be exercisable in full as of such date and all
stock options that are vested as of the date of Executive’s termination of
employment (including any for which vesting has accelerated pursuant to his
Section 2.4(f)(ii)(B)) shall remain exercisable following Executive’s date of
termination until the earlier of (i) two years after Executive’s date of
termination or (ii) the expiration of the full scheduled term of such options.

 

(C)              The vesting of all Sign-On RSUs that are unvested as of such
termination date will accelerate in their entirety as of such date.

 

(D)             Notwithstanding that the provisions of Section 2.4(f)(i) shall
apply in the situation where termination of Executive’s employment occurs at or
after the expiration of the Term, the provisions of Sections 2.4(f)(ii)(A), (B),
and (C) shall apply in the event BioScrip terminates Executive’s employment
during a Change in Control Severance Period at or after the expiration of the
Term.

 

(g)    Additional Severance at BioScrip’s Option. In the event that less than 12
months of Base Salary is payable as severance under this Section 2.4 as a result
of (i) an involuntary termination of Executive’s employment without Cause or a
termination of Executive’s employment for Good Reason occurring in either case
in 2020, or (ii) a termination of this Agreement by BioScrip at the expiration
of the term on December 31, 2020, BioScrip shall have the option of paying
additional months of Base Salary as severance (not to exceed 12 months less the
number of months of Base Salary otherwise payable as severance under this
Section 2.4) in order to lengthen the Restricted Period for the period during
which such Base Salary is paid as severance.

 

 11 

 

 

(h)   Severance Forfeiture. Executive agrees that Executive shall be entitled to
the severance pay and acceleration of equity incentives as set forth in this
Section 2.4 only if, within 60 days following the date on which Executive’s
employment terminates, Executive executes, delivers, and does not revoke as
provided therein, a release of all claims against the Company in the form
attached hereto as Exhibit C; provided that if such 60 day period spans two
calendar years, in no event will any payments or benefits that constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended from time to time, be paid prior to the first
day of such second calendar year. Upon the occurrence of any material breach of
Executive’s obligations under this Agreement or the release prior to or during
the severance period, BioScrip’s obligation to make severance payments under
this Section 2.4 will be cancelled, Executive shall not receive any further
severance payments under this Section 2.4, and Executive shall repay all prior
severance payments under this Section 2.4 to BioScrip within 30 days after
demand therefor.

 

(i)     No Additional Severance. Executive hereby agrees that no severance
compensation of any kind, nature or amount shall be payable to Executive, except
as expressly set forth in this Section 2.4, and Executive hereby irrevocably
waives any claim for any other severance compensation.

 

(j)     Determination of Termination of Employment. Whether a termination of
employment has occurred will be determined in accordance with Section 409A and
the regulations and other guidance issued thereunder.

 

(k)   Installments. For purposes of Section 409A, the right to a series of
installment payments hereunder shall be treated as a right to a series of
separate payments.

 

2.5              Restrictions and Obligations Relating to Confidential
Information, Other Company Property, and Executive’s Personal Electronic
Equipment.

 

(a)    All Confidential Information shall be deemed property of the Company.
Executive shall use Executive’s best efforts to protect the Confidential
Information and other Company property for and on behalf of the Company.
Executive shall not, directly or indirectly, use or disclose any Confidential
Information except (i) as may be required for the proper performance of
Executive’s duties for and on behalf of the Company, and in accordance with the
Company’s policies and procedures relating thereto, (ii) as may be required by
applicable law or legal process, and (iii) to Executive’s legal or financial
advisors, provided that (A) disclosure is limited to information that affects
Executive’s personal finances or legal obligations and (B) Executive instructs
each such recipient of Executive’s and the recipient’s obligation to maintain
the confidentiality of such information.

 

(b)   Executive will not access, copy, download, email, reproduce, or otherwise
duplicate, record, abstract, or summarize any Confidential Information, except
as expressly permitted or required for the proper performance of Executive’s
duties for and on behalf of the Company. Executive is not authorized to, and
shall not, access any Company computer or computer system, or access, copy,
download, email, reproduce, or otherwise duplicate, record, abstract or
summarize any Confidential Information (among other things) to compete or
prepare to compete against the Company, or for or on behalf of any competitor.

 



 12 

 

 

(c)    Executive shall deliver promptly to BioScrip, or BioScrip’s designee, at
the termination of Executive’s employment or at any other time upon the Board’s
request, all Confidential Information (including all copies thereof, regardless
of the medium in which such information may be stored) and all computers,
equipment, tools, and other property of the Company.

 

(d)   Each of Executive’s obligations in this Section 2.5 shall also apply to
all confidential, trade secret, and proprietary information learned or acquired
by Executive, as a result of Executive’s employment with BioScrip, from or about
others with whom the Company has, had, or contemplated having a business
relationship.

 

(e)    Executive’s obligations under this Section 2.5 shall continue after
Executive’s employment with BioScrip ends; provided that Executive’s
post-employment obligations not to use Confidential Information shall not apply
if and to the extent that: (i) the same information was in Executive’s
possession prior to Executive’s employment by BioScrip; (ii) the same
information is or becomes generally available to the public or industry
participants and such public or industry availability is not the result,
directly or indirectly, of any fault of, or improper taking, use, or disclosure
by, Executive or anyone working in concert or participation with Executive; or
(iii) Executive obtains the information properly, from a source that was free to
disclose it, and under circumstances such that Executive neither knew nor had
reason to know that such information had been acquired, used, or disclosed
improperly.

 

(f)     Notwithstanding the above, under 18 U.S.C. §1833(b), “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Nothing in this Agreement or any Company policy is intended to
conflict with this statutory protection, and no Company director, officer, or
member of management has the authority to impose any rule to the contrary.

 

2.6              Restrictive Covenants. Executive acknowledges that (i) the
Company has spent substantial time, money, and effort over the years in
developing and solidifying its customer relationships and protecting its
Confidential Information and goodwill, (ii) long-term customer relationships
often can be difficult to develop and require a significant investment of time,
effort, and expense, and (iii) BioScrip pays its employees, such as Executive,
to, among other things, develop and preserve customer goodwill, customer
loyalty, and customer contacts, as well as Confidential Information, for and on
behalf of the Company. Executive shall not, during the Restricted Period,
directly or indirectly, on Executive’s behalf or for or on behalf of any other
person, firm, corporation, or entity:

 

(a)    provide any executive, managerial, supervisory, sales, marketing,
research, consulting, or customer-related services to assist any competitor in
competing, directly or indirectly, against the Company in the Territory;

 

(b)   provide any executive, managerial, supervisory, sales, marketing,
research, consulting, or customer-related services, in competition against the
Company with respect to the Business, for or on behalf of any of the following
companies (or for or on behalf of any company which is a successor to, or
succeeds to the business of, any of the following companies, whether by

 



 13 

 

 

reason of stock sale, asset sale, merger, or consolidation), each of which is a
major competitor which could benefit greatly if it were able to obtain or use
the Company’s Confidential Information and/or to divert goodwill generated
and/or developed for or on behalf of the Company: the Coram CVS Specialty
Infusion Services segment of CVS Health Corporation; the AxelaCare Health
Solutions segment of UnitedHealth Group Incorporated; the Option Care segment of
Walgreens Boots Alliance, Inc.; Soleo Health, Inc.; the Amerita segment of
PharMerica Corporation; Amedisys, Inc.; Preferred Homecare/LifeCare Solutions;

 

(c)    solicit, divert, or take away, or attempt to solicit, divert, or take
away, from the Company the business of any of the Customers for the purpose of
selling or providing to or servicing for any such Customer any product or
service which was provided by the Company during Executive’s employment with
BioScrip (or which product or service is a substitute therefor or competes
therewith);

 

(d)   cause or attempt to cause any of the Customers to terminate or reduce
their existing relationships with the Company;

 

(e)    provide any competitive products or services to any such Customers, in
competition against the Company; or

 

(f)     solicit or induce, or attempt to solicit or induce, any employee of the
Company to leave the employ of the Company or to work for any competitor of the
Company, provided that it shall not be a violation of this clause (f) for
Executive to hire his personal assistant(s) or place a general solicitation for
employment or services that is not targeted at employees of the Company.

 

Executive acknowledges that the restrictions in this Agreement apply to all
forms of communication, including, without limitation, written communications,
verbal communications, email communications, and all forms of electronic
communications through social media websites or applications that may be broadly
disseminated, including, but not limited to, status updates, posts,
direct/personal messages, tweets, or retweets on LinkedIn, Twitter, Google+,
Facebook, or any other form of electronic communication.

 

2.7              Acknowledgements Regarding Restrictions. Executive agrees that
the restrictions contained in Section 2.6, both separately and in total, are
reasonable and enforceable in view of, among other things, (a) the Company’s
legitimate interests in protecting its Confidential Information, goodwill, and
customer relationships, (b) the narrow range of the activities prohibited,
(c) the Confidential Information to which Executive has or will have access,
which Executive agrees has a useful competitive life of more than two years, and
(d) Executive’s background, which is such that the restrictions should not
impose any undue hardship on Executive. Executive and BioScrip further agree
that nothing in Section 2.6 above shall prevent Executive from performing
Executive’s normal duties and responsibilities for the Company.

 

2.8              Assignment of Inventions.

 

(a)    Ownership. Executive hereby assigns to BioScrip all of Executive’s
rights, title, and interest (including but not limited to all patent, trademark,
copyright and trade secret rights) in and to all Work Product (as defined
herein). The Executive further acknowledges and agrees

 



 14 

 

 

that all copyrightable Work Product prepared by the Executive within the scope
of the Executive’s employment with BioScrip are “works made for hire” and,
consequently, that BioScrip owns all copyrights thereto. For purposes of this
Agreement, “Work Product” shall include, but is not limited to, all literary
works, software, documentation, memoranda, musical works, photographs, artwork,
sound recordings, audiovisual works, ideas, designs, inventions, discoveries,
creations, conceptions, improvements, processes, algorithms, and so forth which
(i) are prepared or developed by Executive, individually or jointly with others,
during Executive’s employment with BioScrip, or within six months thereafter,
whether or not during working hours, and (ii) relate to or arise in any way out
of (A) current or anticipated businesses or activities of the Company, (B) the
Company’s current or anticipated research or development, (C) any work performed
by Executive for the Company, or (4) any information or assistance provided by
the Company, including but not limited to Confidential Information.

 

(b)   Disclosure. Executive shall promptly disclose to BioScrip all Work
Product. All such Work Product is and shall forthwith become the property of
BioScrip or its designee, whether or not patentable or copyrightable. Executive
will execute promptly upon request any documents or instruments at any time and
undertake any other action deemed reasonably necessary or proper by BioScrip in
order to formally convey and transfer to BioScrip or its designee title to such
Work Product, or to confirm BioScrip’s or its designee’s title therein, and in
order to enable BioScrip or its designee to obtain and enforce United States and
foreign Letters Patent, Trademarks, and Copyrights thereon. Executive will
perform Executive’s obligations under this Section 2.8 without further
compensation, except for reimbursement of reasonable out-of-pocket expenses
incurred at the request of BioScrip. If Executive is unable due to disability or
incapacity, to execute any such documents relating to Work Product, Executive
hereby appoints each officer and director of BioScrip to be Executive’s
Attorney-in-Fact to so execute such documents on behalf of Executive. This is a
durable Power of Attorney, the authority of which shall not terminate if
Executive becomes disabled or incapacitated. If Executive refuses, following
30 days’ prior written notice from BioScrip, or is unable due to death to
execute any such documents relating to Work Product, Executive covenants and
agrees that Executive’s heirs, successors, estate, and personal representative
are hereby authorized and directed to execute such documents on behalf of
Executive, and upon the failure of such heirs, successors, estate, and personal
representatives to execute such documents, Executive does hereby authorize each
officer and director of BioScrip to so execute such documents on behalf of
Executive’s heirs, successors, estate, and personal representatives.
Notwithstanding anything contained in any other Power of Attorney, this agency
is coupled with an interest and is therefore irrevocable without the prior
written consent of BioScrip.

 

(c)    Preexisting Work Product Not Assigned. Executive shall specify, on
Exhibit B attached to this Agreement, all preexisting Work Product not assigned
to BioScrip and created prior to Executive’s employment by BioScrip in which
Executive has any right, title, or interest. If no such specification is made on
Exhibit B, or if Executive writes “none” or similar designation thereon,
Executive shall be conclusively deemed not to have any such Work Product, and
all Work Product shall be property of BioScrip hereunder.

 

(d)   Original Development. Executive represents and warrants to BioScrip that
all work that Executive performs for or has performed for the Company, and all
Work Product that Executive produces, will not knowingly infringe upon or
violate any patent, copyright, trade secret, or other property right of any of
Executive’s former employers or of any other third  

 



 15 

 

 

party. Executive will not disclose to the Company, or use in any of Executive’s
Work Product, any confidential or proprietary information for which Executive
has previously undertaken valid and continuing obligations of confidentiality or
which belongs to others, unless both the owner thereof and BioScrip have
consented.

 

SPECIAL NOTICE: The obligations of this Section 2.8 do not apply to any
invention or other Work Product for which no equipment, supplies, facility, or
Confidential Information of the Company was used and which was developed
entirely on Executive’s own time, unless (x) the invention or other Work Product
relates (I) to the business of the Company, or (II) to the Company’s actual or
demonstrably anticipated research or development, or (y) the invention or other
Work Product results from any work performed by Executive for the Company. In
addition, this Agreement does not apply to any invention or Work Product which
qualifies fully for protection from assignment to the Company under any other
specifically applicable state law, regulation, rule, or public policy.

 

ARTICLE III
Section 280G of the Code

 

3.1               Reductions in Payments. Notwithstanding any other provision of
this Agreement or any other plan, arrangement or agreement to the contrary, if
any of the payments or benefits provided or to be provided by the Company to
Executive or for Executive’s benefit pursuant to the terms of this Agreement or
otherwise (“Payments”) constitute parachute payments (“Parachute Payments”)
within the meaning of Section 280G would, but for this Section 3.1, be subject
to the excise tax imposed under Section 4999 of the Code (or any successor
provision thereto) or any similar tax imposed by state or local law or any
interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making any such Payments, a calculation shall be made
comparing (a) the Net Benefit to Executive of such Payments after payment of the
Excise Tax to (b) the Net Benefit to Executive if such Payments were limited to
the extent necessary to avoid being subject to the Excise Tax. If the Net
Benefit determined pursuant to subsection (a) would be less than the Net Benefit
determined pursuant to subsection (b), then the Payments will be reduced to the
minimum extent necessary to ensure that no portion of the Payments is subject to
the Excise Tax (that amount, the “Reduced Payment”).

 

3.2              Order of Reduction. Payments will be reduced in a manner
intended to maximize Executive’s economic position and in a manner consistent
with the requirements of Section 409A. In the event that two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero.

 

3.3              Determinations. Any determination(s) required under this
ARTICLE III, including whether any payments or benefits are parachute payments,
shall be made by Golden Parachute Tax Solutions or, if Golden Parachute Tax
Solutions, is unavailable, unable or unwilling to make such determinations, such
other nationally recognized certified public accounting firm or other
professional organization that is a certified public accounting firm recognized
as an expert in determinations and calculations for purposes of Section 280G
selected by BioScrip in its sole discretion for purposes of making the
applicable determinations hereunder (the “Accounting Firm”). Executive shall
provide BioScrip with such information and documents as BioScrip may reasonably
request in order to make any and all determinations required to implement this
ARTICLE III. Any determination(s) reached by the Accounting Firm shall be final
and binding on Executive. The  

 



 16 

 

 

Accounting Firm shall, in making its determinations hereunder, take into account
the value of the covenants set forth in Sections 2.5 and 2.6.

 

3.4              Overpayments; Underpayments.

 

(a)    In the event that (i) the Accounting Firm determines, based upon the
assertion of a deficiency by the Internal Revenue Service against either
BioScrip or Executive that the Accounting Firm believes has a high probability
of success, that Executive has received Payments that are, in the aggregate,
greater than the amount provided under this ARTICLE III (an “Overpayment”) or
(ii) it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding that has been finally and conclusively
resolved that an Overpayment has been made, then the Executive shall pay any
such Overpayment to BioScrip, together with interest at the applicable federal
rate (as defined in Section 7872(f)(2)(A) of the Code) from the date of
Executive’s receipt of the Overpayment until the date of repayment.

 

(b)   In the event that (i) the Accounting Firm determines, based upon
controlling precedent or substantial authority, determine that Executive has
received Payments that are less than the amount provided under this ARTICLE III
(an “Underpayment”) or (B) a court of competent jurisdiction determines that an
Underpayment has occurred, any such Underpayment will be paid promptly by
BioScrip to or for the benefit of Executive, together with interest at the
applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code) from
the date the amount would have otherwise been paid to Executive until the
payment date.

 

ARTICLE IV
Miscellaneous

 

4.1               Representations. Executive and BioScrip each hereby represent
and warrant to BioScrip and Executive, as applicable, that (i) the execution,
delivery and performance of this Agreement do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which the other party is a party or by which he or
it is bound, (ii) Executive is not a party to or bound by any employment
agreement, noncompete agreement or confidentiality agreement with any other
person or entity, and (iii) upon the execution and delivery of this Agreement,
this Agreement shall be the valid and binding obligation of each party,
enforceable in accordance with its terms. Each party hereby acknowledges and
represents that he fully understands the terms and conditions contained herein.

 

4.2              Survival. Sections 2.4, 2.5, 2.6, 2.7 and 2.8, Article III and
Sections 4.2 through 4.16 shall survive and continue in full force in accordance
with their terms notwithstanding any termination of the Employment Period.

 

4.3              Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when delivered personally,
mailed by certified or registered mail, return receipt requested and postage
prepaid, or sent via a nationally recognized overnight courier, or sent via
facsimile to the recipient. Such notices, demands and other communications will
be sent to the address indicated below:

 



 17 

 

 

To BioScrip:

 

c/o the General Counsel of the Company at the Company’s headquarters address

 

To Executive:

 

At the most recent address on file with the Company.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

4.4              Enforceability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, (a) the parties agree that such provision(s) will be enforced to
the maximum extent permissible under the applicable law, and (b) any invalidity,
illegality or unenforceability of a particular provision will not affect any
other provision of this Agreement. Further, if any provision of Sections 1.1,
2.5, 2.6, 2.7, or 2.8 of this Agreement is adjudicated to be invalid, overly
broad, or unenforceable, the parties agree that the court making such
determination shall have the power to delete, amend, and/or reduce the duration
and/or scope of, the provision thus adjudicated to be invalid or unenforceable
to the extent necessary for said provision to be adjudicated valid and
enforceable, such deletion and/or reduction to apply only with respect to the
operation of this Agreement in the particular jurisdiction in which such
adjudication is made.

 

4.5              Successors and Assigns. Except as otherwise provided herein,
all covenants and agreements contained in this Agreement shall bind and inure to
the benefit of and be enforceable by BioScrip and its successors and assigns.
This Agreement is personal to Executive and except as otherwise specifically
provided herein, this Agreement, including the obligations and benefits
hereunder, may not be assigned to any party by Executive.

 

4.6              Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

4.7              Counterparts. This Agreement may be executed in one or more
identical counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

4.8              Waiver. Neither any course of dealing nor any failure or
neglect of either party hereto in any instance to exercise any right, power or
privilege hereunder or under law shall constitute a waiver of such right, power
or privilege or of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged
therewith, and, in the case of the Company, by its duly authorized officer.

 

4.9              Entire Agreement. This instrument constitutes the entire
agreement of the parties in this matter and shall supersede any other agreement
between the parties, oral or written, concerning the same subject matter
including, but not limited to, any prior employment and severance agreements.

 



 18 

 

 

4.10           Amendment. This Agreement may be amended only by a writing which
makes express reference to this Agreement as the subject of such amendment and
which is signed by Executive and by a duly authorized officer of BioScrip.

 

4.11            Choice of Law and Forum. BioScrip is headquartered in Denver,
Colorado. This Agreement shall be construed in accordance with and governed by
Colorado law without reference to the conflicts or choice of law principles
thereof. Any litigation arising out of or relating to this Agreement shall be
filed and pursued exclusively in the State or Federal courts encompassing
Denver, Colorado, and the parties hereto consent to the jurisdiction of and
venue in such courts.

 

4.12           Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorneys’ fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement, including,
without limitation, Sections 2.5, 2.6, 2.7 and 2.8 hereof, and that any party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement. The Company shall pay Executive, as incurred
(within 10 days following the Company’s receipt of any invoice from Executive),
to the full extent permitted by law, all legal fees and expenses that Executive
may reasonably incur as a result of any dispute that may arise under or
negotiations related to this Agreement in connection with, on or following a
Change in Control.

 

4.13           Future Employment. Executive shall disclose the existence of this
Agreement to any new employer or potential new employer which offers products or
services that compete with the Company’s Business if such new employment
commences during the Restricted Period. Executive consents to the Company
informing any subsequent employer of Executive, or any entity which the Company
in good faith believes is, or is likely to be, considering employing Executive,
of the existence and terms of this Agreement if such subsequent employment
commences (or is expected to commence) during the Restricted Period and BioScrip
has reasonable grounds to believe that Executive has not complied with the
requirements of the first sentence of this Section 4.13.

 

4.14           Withholding Taxes. BioScrip may withhold from any and all amounts
payable under this Agreement such Federal, state, local and any other applicable
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

4.15           Compliance with Section 409A.

 

(a)    It is intended that the payments and benefits provided under Section 2.4
of this Agreement shall be exempt from the application of the requirements of
Section 409A. This Agreement shall be construed, administered, and governed in a
manner that effects such intent, and BioScrip shall not take any action that
would be inconsistent with such intent. Specifically, any severance benefits
payable pursuant to Section 2.4 above, to the extent they are required to be
paid, and are actually or constructively received, during the period from the
date on which Executive’s employment with BioScrip terminates through March 15
of the calendar year following such termination, are intended to constitute
separate payments for purposes of Section 409A and thus be exempt from
application of Section 409A by reason of the “short-term deferral” rule. To the
extent payments are required to be paid commencing after that date, they  

 



 19 

 

 

are intended to constitute separate payments that are exempt from the
application of Section 409A by reason of the exceptions under Sections
1.409A-1(b)(9)(iii) or 1.409A-1(b)(9)(v) of the Treasury Regulations, as
applicable, to the maximum extent permitted by those provisions. Without
limiting the foregoing, the payments and benefits provided under this Agreement
may not be deferred, accelerated, extended, paid out or modified in a manner
that would result in the imposition of an additional tax under Section 409A upon
Executive.

 

(b)   Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee,” as determined under the Company’s policy for
determining specified employees on the date on which Executive’s employment
terminates, all payments or benefits provided hereunder that for any reason
constitute a “deferral of compensation” within the meaning of Section 409A, that
are provided upon a “separation from service” within the meaning of Section 409A
and that would otherwise be paid or provided during the first six months
following such date of termination, shall instead be accumulated through and
paid or provided (without interest) on the first business day following the six
month anniversary of such date of termination. Notwithstanding the foregoing,
payments delayed pursuant to this Section 4.15(b) shall commence within 10
calendar days following Executive’s death prior to the end of the six month
period. Reimbursement of any eligible expenses shall be made in accordance with
the Company’s policies and practices and as otherwise provided herein, provided,
that, in no event shall reimbursement be made after the last day of the year
following the year in which the expense was incurred. The right to reimbursement
is not subject to liquidation or exchange for another benefit.

 

(c)    Although BioScrip shall use commercially reasonable efforts to avoid the
imposition of taxation, interest and penalties under Section 409A, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed. Neither the Company nor its respective directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Executive (or any other individual claiming a
benefit through Executive) as a result of this Agreement.

 

4.16           Mitigation.

 

In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under this
Agreement.

 



 20 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective this 31 day of October, 2016.

 



  COMPANY         By: /s/ Kathryn Stalmack   Name: Kathryn Stalmack   Title: SVP
and General Counsel         EXECUTIVE         /s/ Daniel E. Greenleaf   Name:
Daniel E. Greenleaf

  



 21 

 

 

ANNEX A

 

1.       Board of Advisors, Denison University

 

2.       National Home Infusion Association Board (NHIA)

 

3.       Gryphon Investor’s Executive Advisory Board (GEAB)

 

4.       Rotech Healthcare’s Board

 

5.       University of Miami’s Health Sector Management and Policy Board

 



 22 

 

 

EXHIBIT A

 

Initial Grants

 

Item Details Annual Long-Term Incentive (“LTI”) Award

•      Initial grant value of $1,443,562 (at target) with the first award to be
delivered in the form of stock options and performance RSUs; reflects $1,100,000
annual grant for 2017 plus a pro-rated grant to reflect the number of days
served in 2016 (114 out of 365 days)

•      Additional detail on the first award is provided below:

Ø  Stock options vest 1/3 per year and have a 7-year term. 442,810 options would
have been granted with an exercise price of $2.65 on 9/9/2016 if shares had been
available on that date; if the price of BioScrip stock on the actual option
grant date does not equal $2.65, a mutually agreed-upon method will be used to
adjust for the number of shares required to preserve the original economic
intent

Ø  PRSUs vest at the end of the performance period (FYE 2019) based on
achievement of EBITDA (1) and compound annual stock price growth (2) (“CAGR”)
over the period; number of PRSUs granted (at target) will equal 272,370.

Ø  Performance-based payout opportunity of 0 to 200% of target (50% of target at
min. threshold)

•      Initial grant of stock options will be made upon shareholder approval of
additional authorized shares; initial grant of PRSUs will be made after
BioScrip’s 4th Quarter (i.e., Q1 of 2017); both grants are intended to cover
2017

Ø  Initial grants will include full 2017 grant and pro-rated 2016 grant based on
days served

•      Program design to be determined by the Compensation Committee each year,
at its discretion

Sign-on RSUs •      377,358 RSUs vesting at the end of the contract (i.e.,
12/31/2020) to be granted upon shareholder approval of additional authorized
shares

 

(1)EBITDA goals to be determined after the conclusion of Q4 2016; EBITDA goals
are subject to additional adjustments as determined by the Committee at the time
the award is made (e.g., M&A Activity)

 

(2)Stock price goals will be based on CAGR from grant through 12/31/19 (based on
20-day average price at beginning and end of the period)

 



 A-1 

 

 

EXHIBIT B

 

Preexisting Work Product

 

(see attached)

 



 B-1 

 





 

None.



 





B-2

 

 

EXHIBIT C

 

Form of Separation and Release Agreement



 



(see attached)



 



C-1

 

 



ONCE REVIEWED AND SIGNED, PLEASE RETURN ALL PAGES TO:



BioScrip, Inc.
Attn: [HRM Name]

[HRM Address]

[HRM Email and Fax]


YOU WILL RECEIVE A SIGNED COPY OF THIS RELEASE ONCE
YOUR SEVERANCE PAYMENT HAS BEEN APPROVED FOR PROCESSING

 

C-2

 

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Agreement”) is entered into between
BioScrip, Inc. (the “Company”) and [EMPLOYEE NAME] (“Employee”) (the Company and
Employee will be collectively referred to hereinafter as the “Parties”).

 

WHEREAS, Employee was employed by the Company pursuant to that certain
Employment Agreement dated October __, 2016 (the “Employment Agreement”);

 

WHEREAS, Employee separated from such employment, effective [TERMINATION DATE]
(the “Termination Date”);

 

WHEREAS, the Parties seek to fully and finally settle all existing claims,
whether or not now known, arising out of Employee’s employment and termination
of employment on the terms set forth herein;

 

NOW THEREFORE, the Parties mutually understand and agree as follows:

 

1.                  Severance Pay. Following the Company’s receipt of this
Agreement executed by Employee and the expiration of the period within which
Employee may revoke Employee’s acceptance of this Agreement as explained below
(and provided Employee has not exercised such right of revocation), within sixty
(60) days of the Termination Date, the Company shall commence to pay Employee
the gross amount of [PAYMENT AMOUNT EXPRESSED IN WORDS] dollars ($[PAYMENT
AMOUNT EXPRESSED IN NUMERALS]) (the “Severance Pay”) over the [NUMBER OF WEEKS
EXPRESSED IN WORDS] ([NUMBER OF WEEKS EXPRESSED IN NUMERALS])-week period
immediately following the effective date of this Agreement (the “Severance
Period”), less applicable taxes and other lawful withholdings, which shall be
payable in the same amounts and manner as Employee’s regular base salary payment
was made immediately prior to the Termination Date in accordance with the
Company’s normal payroll schedule and practices in equal installments (except
the last payment, which may be more or less than the others). Notwithstanding
the foregoing, such payroll continuation payments shall not commence or shall
cease (as the case may be) in the event that Employee becomes reemployed by the
Company or any of the Company Releasees at any time during the Severance Period.
Under no circumstances shall Employee receive any portion of the Severance Pay
after the conclusion of the Severance Period so long as the Company has paid
Employee all amounts due and owing hereunder during the Severance Period.
Employee shall also be entitled to receive the Accrued Bonus, the Pro Rata Bonus
and the Medical Benefits in accordance with the terms of the Employment
Agreement as well as Employee’s equity awards in accordance with the terms of
the equity award agreements and the Employment Agreement.

 

2.                  Consideration. Employee acknowledges that the Severance Pay
and other consideration set forth herein exceeds that to which Employee would
otherwise be entitled upon termination of employment without providing a release
of claims under the normal operation of the Company’s benefit plans, policies,
and/or practices. Irrespective of whether Employee signs this Agreement,
Employee will be paid all compensation earned through the Termination Date and
will retain any rights Employee may otherwise have to medical, dental, and
vision benefits continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act or other  

 



 C-3 

 

 

applicable law (which rights will be explained in greater detail in a separate
notice provided to Employee).

 

3.                  Waiver and Release. For valuable consideration from the
Company, receipt of which is hereby acknowledged, Employee waives, releases, and
forever discharges the Company and its current and former parents, subsidiaries,
affiliates, divisions, shareholders, owners, members, officers, directors,
attorneys, agents, employees, successors, and assigns, and the Company’s
parents’, subsidiaries’, and affiliates’ divisions, shareholders, owners,
members, officers, directors, attorneys, agents, employees, successors, and
assigns (collectively referred to as the “Company Releasees”) from any and all
rights, causes of action, claims or demands, whether express or implied, known
or unknown, that arise on or before the date that Employee executes this
Agreement, which Employee has or may have against the Company and/or the Company
Releasees and which related to Employee’s employment or termination of
employment, including, but not limited to, any rights, causes of action, claims,
or demands relating to or arising out of the following:

 

(a)                anti-discrimination, anti-harassment, and anti-retaliation
laws, such as the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, and Executive Order 11141, which prohibit employment
discrimination based on age; Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866 (42 U.S.C. § 1981), the Equal Pay Act, and Executive
Order 11246, which prohibit discrimination based on race, color, national
origin, religion, or sex; the Genetic Information Nondiscrimination Act, which
prohibits discrimination on the basis of genetic information; the Americans With
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973,
which prohibit discrimination based on disability; and any other federal, state,
or local laws prohibiting employment or wage discrimination; and

 

(b)               other employment laws, such as the Worker Adjustment and
Retraining Notification Act, which requires that advance notice be given of
certain workforce reductions; the Employee Retirement Income Security Act of
1974, which, among other things, protects employee benefits; the Family and
Medical Leave Act, which requires employers to provide leaves of absence under
certain circumstances; state laws which regulate wage and hour matters,
including all forms of compensation, vacation pay, sick pay, compensatory time,
overtime, commissions, bonuses, and meal and break periods; state family,
medical, and military leave laws, which require employers to provide leaves of
absence under certain circumstances; the Sarbanes Oxley Act; and any other
federal, state, or local laws relating to employment which—to the extent
Employee performed work for the Company in West Virginia—would include, without
limitation, the West Virginia Human Rights Act, and—to the extent Employee
performed work for the Company in New Jersey—would include, without limitation,
the New Jersey Conscientious Employee Protection Act; and

 

(c)                tort, contract, and quasi-contract claims, such as claims for
wrongful discharge, physical or personal injury, intentional or negligent
infliction of emotional distress, fraud, fraud in the inducement, negligent
misrepresentation, defamation, invasion of privacy, interference with contract
or with prospective economic advantage, breach of  

 



 C-4 

 

 

express or implied contract, unjust enrichment, promissory estoppel, breach of
covenants of good faith and fair dealing, negligent hiring, negligent
supervision, negligent retention, and similar or related claims; and

 

(d)               all remedies of any type, including, but not limited to,
damages and injunctive relief, in any action that may be brought on Employee’s
behalf against the Company and/or the Company Releasees by any government agency
or other entity or person.

 

Employee understands that Employee is releasing claims about which Employee may
not know anything at the time Employee executes this Agreement. Employee
acknowledges that it is Employee’s intent to release such unknown claims, even
though Employee recognizes that someday Employee might learn new facts relating
to Employee’s employment or learn that some or all of the facts Employee
currently believes to be true are untrue, and even though Employee might then
regret having signed this Agreement. Nevertheless, Employee acknowledges
Employee’s awareness of that risk and agrees that this Agreement shall remain
effective in all respects in any such case. Employee expressly waives all rights
Employee might have under any laws, including, without limitation, the laws set
forth in Exhibit A to this Agreement, intended to protect Employee from waiving
unknown claims.

 

4.                  Excluded Claims. Notwithstanding anything to the contrary in
this Agreement, the waiver and release contained in this Agreement shall exclude
any rights or claims that (a) may arise after the date on which Employee
executes this Agreement; (b) cannot be released under applicable law (such as
worker’s compensation and unemployment insurance claims); (c) rights to
indemnification and advancement of fees under (A) the organizational documents
of the Company or any of its affiliates (to the extent consistent with
applicable law) and (B) any indemnification agreement with the Company or any of
its affiliates; (d) rights under any directors’ and officers’ insurance coverage
provided by the Company or any of its affiliates covering Employee; or (e)
rights as an equity holder of the Company. In addition, the Parties agree that
this Agreement shall not adversely affect, alter, or extinguish any vested right
that Employee may have with respect to any pension or other retirement benefits
to which Employee is or will be entitled by virtue of Employee’s employment with
the Company, and nothing in this Agreement shall prohibit Employee from
enforcing such rights. Moreover, nothing in this Agreement shall prevent or
preclude Employee from challenging in good faith the validity of this Agreement,
nor does it impose any conditions precedent, penalties, or costs for doing so,
unless specifically authorized by applicable law.

 

5.                  No Other Claims. Except to the extent previously disclosed
by Employee in writing to the Company, Employee represents and warrants that
Employee has (a) filed no claims, lawsuits, charges, grievances, or causes of
action of any kind against the Company and/or the Company Releasees and, to the
best of Employee’s knowledge, Employee possesses no claims (including Fair Labor
Standards Act [“FLSA”] and worker’s compensation claims); (b) received any and
all compensation (including overtime compensation), meal periods, and rest
periods to which Employee may have been entitled, and Employee is not currently
aware of any facts or circumstances constituting a violation by the Company
and/or the Company Releasees of the FLSA or other applicable wage, hour, meal
period, and/or rest period laws; and (c) not suffered any work-related injury or
illness within the twelve (12) months preceding Employee’s execution of this
Agreement, and Employee is not currently aware of any facts or circumstances  

 



 C-5 

 

 

that would give rise to a worker’s compensation claim against the Company and/or
the Company Releasees.

 

6.                  Wage Deduction Orders. Employee represents and warrants that
Employee is not subject to any wage garnishment or deduction orders that would
require payment to a third party of any portion of the Severance Pay. Any
exceptions to the representation and warranty contained in this Paragraph must
be described in writing and attached to the executed copy of this Agreement that
Employee submits to the Company. Such disclosure shall not disqualify Employee
from receiving Severance Pay under this Agreement; provided, however, that the
amount of Severance Pay described in Paragraph 1 shall be reduced in accordance
with any such wage garnishment or deduction order as required by applicable law.

 

7.                  Duty to Cooperate. Employee agrees that Employee will remain
reasonably available to the Company, after taking into account Employee’s other
professional and personal commitments, as needed to assist in the defense of the
Company’s interests in pending or threatened litigation and any other
administrative and regulatory proceedings which currently exist or which may
arise in the future and involve the conduct of the Company’s business activities
during the period of Employee’s employment with the Company. Employee’s
obligations under this Paragraph with respect to the defense of the Company’s
interests shall survive the Termination Date and the termination of this
Agreement. The Company shall pay all reasonable out-of-pocket expenses
(excluding attorneys’ fees, unless (a) the Company is otherwise contractually
required to do so, or (b) retention of Employee’s own counsel is reasonably
necessary) incurred by Employee in connection with rendering services under this
Paragraph.

 

8.                  Non-Disparagement. Employee will refrain from making
negative or disparaging remarks about the Company or the Company Releasees.
Employee will not provide information or issue statements regarding the Company
or the Company Releasees, or take any other action, that would cause the Company
or the Company Releasees embarrassment or humiliation or otherwise cause or
contribute to them being held in disrepute. The Company will cause its directors
and executive officers to refrain from making any official statements (written
or oral) that are negative or disparaging about the Employee or his affiliates
or representatives. The Company will cause its directors and executive officers
to not take any other action that would cause the Employee, his affiliates or
representatives humiliation or otherwise cause or contribute to them being held
in disrepute.

 

9.                  Right to Communicate. Notwithstanding any provision of this
Agreement or any other agreement executed by Employee to the contrary, there
shall be no restriction on Employee’s ability to (a) report violations of any
law or regulation, (b) provide truthful testimony or information pursuant to
subpoena, court order, or similar legal process, (c) provide truthful
information to government or regulatory agencies, or (d) otherwise engage in
whistleblower activity protected by the Securities Exchange Act of 1934, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or any rules or
regulations issued thereunder, including, without limitation, Rule 21F-17. In
addition, 18 U.S.C. §1833(b) provides, “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other

 



 C-6 

 

 

document filed in a lawsuit or other proceeding, if such filing is made under
seal.” Nothing in this Agreement, any other agreement executed by Employee, or
any Company policy is intended to conflict with this statutory protection.

 

10.              Waiver of Future Employment With the Company. Employee agrees
not to apply for employment, or seek reinstatement, with the Company or any of
its current or former parents, subsidiaries, or affiliates (“Restricted
Employer(s)”), and further agrees that the Company (and Restricted Employers)
has no obligation to hire or rehire Employee at any time in the future. Employee
forever releases, waives, and relinquishes any right or claim to be hired by, or
to reinstatement with, the Company (or any Restricted Employer). Employee agrees
that this Agreement is a lawful, non-discriminatory, and non-retaliatory basis
upon which the Company (or any Restricted Employer) may refuse to hire or rehire
Employee.

 

11.              Non-Admission of Liability. The Parties agree that nothing
contained in this Agreement is to be construed as an admission of liability,
fault, or improper action on the part of either of the Parties.

 

12.              Return of Company Property. Except as otherwise expressly
permitted by the Employment Agreement, Employee represents and warrants that
Employee has returned all property belonging to the Company, including, but not
limited to, all keys, access cards, office equipment, computers, cellular
telephones, notebooks, documents, records, files, written materials, electronic
information, credit cards bearing the Company’s name, and other Company property
(originals or copies in whatever form) in Employee’s possession or under
Employee’s control, with the exception of this Agreement and compensation and
benefits-related documents concerning Employee.

 

13.              Consultation With Legal Counsel. The Company hereby advises
Employee to consult with an attorney prior to signing this Agreement. In
addition, to the extent Employee performed work for the Company in West
Virginia, the Company hereby provides Employee with the telephone number of the
West Virginia State Bar Association (1-866-989-8227), as required by applicable
West Virginia law.

 

14.              Review and Revocation Periods. Employee acknowledges that
Employee has been given at least twenty-one (21) days to consider this Agreement
from the date that it was first given to Employee. Employee agrees that changes
in the terms of this Agreement, whether material or immaterial, do not restart
the running of the twenty-one (21)-day consideration period. Employee may accept
the Agreement by executing this Agreement within the designated time period, but
no sooner than the first day after the Termination Date. If Employee is employed
in any state other than Minnesota, Employee shall have seven (7) days from the
date that Employee executes the Agreement to revoke Employee’s acceptance of the
Agreement by delivering written notice of revocation within the seven (7)-day
period to the following Company contact:

 

Jill Damman

Vice President, Human Resources

BioScrip, Inc.

1600 Broadway, Suite 950

Denver, CO 80202






 C-7 

 




If Employee does not revoke acceptance, this Agreement will become effective and
irrevocable by Employee on the eighth day after Employee has executed it.

 

Notwithstanding the foregoing, if Employee is employed in Minnesota, the same
revocation procedure shall apply with the exception that Employee shall have
fifteen (15) days, rather than seven (7) days, to revoke Employee’s acceptance.

 

For the avoidance of doubt, if Employee elects not to execute this Agreement and
return it to the Company by [DATE AT LEAST 22 DAYS AFTER THIS AGREEMENT IS GIVEN
TO THE EMPLOYEE] (the “Expiration Date”), the offer to pay the Severance Pay
will automatically expire on the Expiration Date. If Employee or Employee’s
agent proposes new or different terms to the Company from those contained in
this Agreement, such proposal will nullify the offer to pay Severance Pay unless
and until the Company renews its offer or makes a subsequent offer, in which
case the terms of the renewed or subsequent offer (if any) will control. If
Employee exercises any right of revocation Employee has under this Agreement,
the offer to pay the Severance Pay will expire on the date of such revocation.

 

15.              Choice of Law. This Agreement is made and entered into in
[STATE IN WHICH EMPLOYEE IS EMPLOYED] and, to the extent the interpretation of
this Agreement is not governed by applicable federal law, shall be interpreted
and enforced under and shall be governed by the laws of that state.

 

16.              Severability. Should any provision of this Agreement be held to
be illegal, void or unenforceable, such provision shall be of no force and
effect. However, the illegality or unenforceability of any such provision shall
have no effect upon, and shall not impair the enforceability of, any other
provision of this Agreement.

 

17.              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

18.              Binding Effect. This Agreement shall be binding upon and inure
to the benefit of Employee, the Company, and the Company Releasees, and their
respective representatives, predecessors, heirs, successors, and assigns.

 

19.              Entire Agreement. This Agreement contains the complete
understanding between the Parties as to the subject matter contained herein, and
no other promises or agreements shall be binding unless signed by both an
authorized representative of the Company and Employee. In signing this
Agreement, the Parties are not relying on any fact, statement, or assumption not
set forth in this Agreement. Notwithstanding the foregoing, Employee understands
that the Employment Agreement and any other agreements signed by Employee to
which the Company is party, a successor, or an assign concerning non-disclosure
of confidential information, non-competition, non-solicitation, tuition
reimbursement, loan repayment, ownership of inventions or intellectual property,
equity or stock plans, or the like, are not superseded by this Agreement.
Rather, the terms of such agreements are incorporated herein by reference and,
to the extent such agreements impose upon Employee additional and/or broader
obligations than contained herein,

 



 C-8 

 

 

such terms and conditions will be controlling unless the Company expressly
waives in writing its right to enforce such terms and conditions.

 

20.              Code Section 409A Compliance. It is intended that this
Agreement shall comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and other guidance
promulgated thereunder (“Code Section 409A”), or be exempt from the application
of Code Section 409A. For purposes of Code Section 409A, the right to a series
of installment payments hereunder shall be treated as a right to a series of
separate payments. In no event may Employee, directly or indirectly, designate
the calendar year of any payment under this Agreement. Notwithstanding any
provision in this Agreement to the contrary, any references to termination of
employment or Termination Date shall mean and refer to “separation from service”
and the date of such “separation from service” as that term is defined in Code
Section 409A.

 

21.              Specified Employee. Notwithstanding any other provision of this
Agreement to the contrary, if Employee is considered a “specified employee” for
purposes of Code Section 409A, any payment that constitutes “deferred
compensation” within the meaning of Code Section 409A that is otherwise due to
Employee as a result of such Employee’s “separation from service” under this
Agreement during the six (6)-month period immediately following Employee’s
“separation from service” shall be accumulated and paid to the Employee on the
first day of the seventh month following such “separation from service”
(“Delayed Payment Date”), provided that if Employee dies prior to the payment of
such amounts, such amounts shall be paid to the personal representative of
Employee’s estate on the first to occur of the Delayed Payment Date or ten (10)
days following the date of Employee’s death.

 

22.              Representation and Warranty of Understanding. By signing below,
Employee represents and warrants that Employee: (a) has carefully read and
understands the terms of this Agreement; (b) is entering into the Agreement
knowingly, voluntarily and of Employee’s own free will; (c) understands its
terms and significance and intends to abide by its provisions without exception;
(d) has not made any false statements or representations in connection with this
Agreement; and (e) has not transferred or assigned to any person or entity not a
party to this Agreement any claim or right released hereunder, and Employee
agrees to indemnify the Company and hold it harmless against any claim
(including claims for attorneys fees or costs actually incurred, regardless of
whether litigation has commenced) based on or arising out of any alleged
assignment or transfer of a claim by Employee.

 



      [EMPLOYEE NAME]   DATE

  

BIOSCRIP, INC.

 

BY:           ITS:           DATE:    

  

 C-9 

 

 

Exhibit A

 

As emphasized in the Agreement, Employee understands that Employee is releasing
claims that Employee may not know about and that Employee expressly waives and
relinquishes all rights and benefits which Employee may have under any state or
federal statute or common law principle that would otherwise limit the effect of
this release to claims known or suspected prior to the date Employee sign this
Agreement, including, but not limited to, the effect of protections afforded by
the following laws:

 

1.       California Employees

 

Section 1542 of the Civil Code of the State of California states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

2.       Montana Employees

 

Section 28-1-1602 of the Montana Code Annotated states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in the creditor’s favor at the time of executing the release,
which, if known by the creditor, must have materially affected the creditor’s
settlement with the debtor.”

 

3.       North Dakota Employees

 

Section 9-13-02 of the North Dakota Century Code states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in the creditor’s favor at the time of executing the release,
which if known by the creditor, must have materially affected the creditor’s
settlement with the debtor.”

 

4.       South Dakota Employees

 

Section 20-7-11 of the South Dakota Codified Laws states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his [or her] favor at the time of executing the release,
which if known by him [or her] must have materially affected his [or her]
settlement with the debtor.”

 

Thus, notwithstanding the provisions of Section 1542 of the Civil Code of the
State of California, Section 28-1-1602 of the Montana Code Annotated, Section
9-13-02 of the North Dakota Century Code, and Section 20-7-11 of the South
Dakota Codified Laws, and for the purpose of implementing a full and complete
release and discharge of the Company and the Company Releasees, Employee
expressly acknowledges that this release is intended to include in its effect,
without limitation, all claims which Employee does not know or suspect to exist
in Employee’s favor at the time Employee executes this Agreement, and that this
Agreement contemplates the extinguishment of any such claims.

 



 C-10 

 